 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                        2:19-mc-00099-MCE-EFB
12                  Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13          v.                                        FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $9,000.00 IN U.S.                  ALLEGING FORFEITURE
     CURRENCY, and
15
     APPROXIMATELY $8,980.00 IN U.S.
16   CURRENCY,
17                  Defendant.
18

19          It is hereby stipulated by and between the United States of America and potential claimant Dustin

20 Forkell (“claimant”), by and through their respective counsel, as follows:
21          1.      On or about April 4, 2019, claimant filed claims in the administrative forfeiture

22 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $9,000.00 in U.S.
23 Currency and Approximately $8,980.00 in U.S. Currency (hereafter “defendant currency”), which were
24 seized on February 7, 2019.
25          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required

26 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a
27 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant
28 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.
                                                        1
29                                                                           Stipulation and Order to Extend Time

30
 1          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 3 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
 4 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the
 5 parties. That deadline is July 3, 2019.
 6          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 7 October 1, 2019, the time in which the United States is required to file a civil complaint for forfeiture
 8 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is
 9 subject to forfeiture.
10          5.      Accordingly, the parties agree that the deadline by which the United States shall be

11 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment
12 alleging that the defendant currency is subject to forfeiture shall be extended to October 1, 2019.
13 Dated: 6/24/19                                         McGREGOR W. SCOTT
                                                          United States Attorney
14
                                                  By:     /s/ Kevin C. Khasigian
15                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
16
17 Dated: 6/24/19                                         /s/ Mark J. Reichel
                                                          MARK J. REICHEL
18                                                        Attorney for potential claimant
                                                          Dustin Forkell
19
                                                          (Signature authorized by email)
20
21
22          IT IS SO ORDERED.

23 Dated: July 2, 2019
24
25
26
27
28
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
